Chief Justice Robertson
delivered the opinion of the court.
This was an action of debt, on a judg-merit for damages. The court rendered judgment by default, for the amount of the judgment, and for interest on it from its date until it should be paid.
As a matter of law, the judgment did not bear interest. Buta jury would have bad--a right to allow interest in damages.
As the court had a right to-give judgment without the intervention of a jury, it had as much right to allow interest as a jury would have had.
But a jury would not have been permitted to assess damages for inteiest accruing after verdict, and by a parity of reason, the court could not do it. It would have been .proper to have given interest in damages.5 *307and if it be allowable to give it in any other form, the rate should be stated.
Turner,.for plaintiffs.
Wherefore, the judgment is reversed, and the remanded, for proceedings pursuant to this opinion.